ON MOTION FOR REHEARING.
All of the questions embraced in this motion for rehearing, as presented to us, were carefully examined on consideration of the case, and have been reviewed. We see no cause to change our conclusions as expressed in the original opinion.
Eminent attorneys of this court, acting as friends of the court, submit for our consideration that subdivision 2 of Article 4574, as construed by this court, is in conflict with the constitution of the Hnited States, because it requires railroad companies to deliver their cars to connecting lines to be carried over such connecting lines *382without providing for adequate compensation for the use of the cars, or providing for their safe return to the owner. Ho such question was made in the case, as presented to the court, neither is there evidence upon which the question would properly arise. Ho demand was made by Thompson on the railroad company to deliver its cars to the International & Great Northern Railroad Company. The demand was it should deliver the lumber at Trinity to the I. & G. N. R. R. Co., to be by it transported to Taylor by way of Palestine. The M., K. & T. Ry. Co. of Texas voluntarily delivered its cars to the I. & G. N. R. R. Co. at Trinity, loaded with Thompson’s lumber, but under such instructions as denied to Thompson the right to route his freight, and it was upon this state; of facts that the court heltfy the railroad company to be liable for penalties prescribed by the statute.
The second subdivision of Article 4574, as applicable to the facts of this case, reads thus: “Every railroad company which shall fail or refuse, under such regulations as may be prescribed by the Railroad Commission, to receive and transport without delay or discrimination, . . . the cars, loaded or empty, of any connecting line of railroad*; and every railroad which shall, under such regulations as may be prescribed by the Commission, fail or refuse to transport and deliver without delay or discrimination any . . . cars, loaded or empty, destined to any point on or over the line of any connecting line of railroad, shall be deemed guilty of unjust discrimination.” The language of the statute distinctly and unequivocally refers to cars belonging to other railroads which are to be received, transported and delivered to another connecting line of railroad. Of course, it could not mean that it was to receive its own cars and transport and deliver them, and there is not in the act any expression by which it could be- construed tó mean that the cars mentioned therein were the cars belonging to the railroad company charged with the duty of receiving, transporting and delivering.
In Gulf, C. & S. F. R. R. Co. v. The State, 120 S. W., 1028, the Court of Civil Appeals held that a railroad company could not be required,' under the clause of the statute in question, to deliver its own cars to a connecting line, unless provision should be made for compensation for the use of the cars and provisions for their safe return to the owner. A writ of error was refused by this court in that case.
The motion for rehearing is overruled.

Reversed and judgment of District Court affirmed.